Citation Nr: 0906258	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-12 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Armed Forces Services 
Corporation


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1962 to May 
1980, followed by service in the Army Reserves.  He received 
the Bronze Star Medal and Combat Infantryman Badge among 
other decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Washington, D.C. regional office (RO) of the Department of 
Veterans Affairs (VA) denying a claim for service connection 
for abnormal hearing, among other claims.

The August 2002 rating decision addressed a number of claims, 
including entitlement to service connection for post-
traumatic stress disorder (PTSD) and a right knee 
meniscectomy.   While the Veteran's November 2002 notice of 
disagreement indicated that he disagreed with all claims 
adjudicated in the August 2002 rating decision, his May 2003 
statement indicated that he disagreed only with the denials 
of service connection for PTSD, right knee meniscectomy and 
abnormal hearing.  An April 2003 decision review officer 
decision granted service connection for PTSD and residuals of 
a right knee meniscectomy; therefore, only the loss claim is 
before the Board.

Although the Veteran filed a timely notice of disagreement 
with the August 2002 rating decision, a substantive appeal 
was not filed in accordance with 38 C.F.R. § 20.202 (2008).  
In Rowell v. Principi, 4 Vet. App. (1993), the United States 
Court of Veterans Appeals held that the failure to file a 
timely substantive appeal did not foreclose an appeal, render 
a claim final, or deprive the Board of jurisdiction.  In 
addition, the Court has held that where the RO certifies an 
issue as being on appeal to the Board, the Board has 
jurisdiction over that issue regardless of deficiencies in 
the substantive appeal.  Gonzales Morales v. Principi, 16 
Vet. App. 556 (2003).  The Board notes that despite the lack 
of a substantive appeal, this case was certified by the RO to 
the Board and is properly within its jurisdiction.

The Veteran was previously represented by an agent.  In July 
2004, the Veteran appointed the Armed Forces Services 
Corporation to represent him.

Jurisdiction over this matter was transferred to the 
Pittsburgh, Pennsylvania RO in approximately November 2003.



FINDING OF FACT

There is a nexus between the Veteran's current bilateral 
hearing loss and his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 
1131, 1154(b) (West 2002); 38 C.F.R. §§  3.303, 3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim for service connection for bilateral 
hearing loss.

Most of the Veteran's service treatment records are missing, 
although portions of these records have been submitted by the 
Veteran.  A September 2001 response to the RO's records 
request from the National Personnel Records Center indicates 
that the records were mailed to the RO, however, they are not 
located in the claims folder.  There is a handwritten note on 
this September 2001 response stating that the records had 
been "misfiled" and were not located within the claims 
folder.

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The Veteran contends that he now suffers from bilateral 
hearing loss as a result of acoustic trauma he experienced 
during service, including during his combat service in 
Vietnam.

A March 1980 examination for discharge from active duty was 
negative for any relevant abnormalities and demonstrated 
auditory examinations results that were within normal limits.  
38 C.F.R. § 3.385.  Speech reception thresholds ranged from 0 
to 15 decibels at 500 to 4000 Hertz.  A February 1984 Army 
Reserves "Quadrennial" auditory examination revealed right 
ear thresholds between 10 and 25 decibels, and left ear 
thresholds between 15 and 30 decibels when tested between 500 
and 4000 Hertz.   A word recognition examination was not 
conducted.

A May 2002 private auditory examination revealed right ear 
thresholds between 15 and 60 decibels, and left ear 
thresholds between 20 and 70 decibels when tested between 500 
and 4000 Hertz.  Right ear word recognition scores were 80 
percent and left ear word recognition scores were 90 percent.  
Examination notes reflected the Veteran's complaints of 
worsening bilateral hearing loss, and indicated that he first 
reported "know[ing]" that he had hearing loss in 1984.  No 
opinion as to the etiology of the condition was proved.

A January 2008 private ear, nose and throat (ENT) opinion 
indicated that the Veteran suffered from mild to moderate 
hearing loss in the low and midrange, and massive hearing 
loss starting at 1.000 Hz and above.  The examiner noted that 
"these curves correspond to noise exposure(noise 
deafness)."  In addition, the examiner found that this 
hearing loss "most probably originated from the constant 
unprotected exposure over a period of [17] years to the 
deafening loud noises of combat" and that his condition was 
the "result of military and occupational exposure."  It was 
also noted that the Veteran had been supplied two hearing 
aides.

In a March 2008 statement, the Veteran indicated that he was 
exposed to acoustic trauma, including artillery, helicopter 
gunships, and machine gun fire, while serving in combat 
during Vietnam.  He stated that he was exposed to constant 
rifle fire while working as a Trainfire Officer, a position 
which required him to train more than 200 basic trainees in 
the "art of rifle marksmanship" without the benefit of 
hearing protection.  He also reported noise exposure during 
live fire exercises and during "the firing of organic 
weapons of a mechanized infantry battalion" while serving 
with the 3rd Armored Division.

The Veteran has current bilateral hearing loss as defined by 
VA regulations, as he had a threshold in excess of 40 
decibels in both ears in the May 2002 private audiological 
examination.  38 C.F.R. § 3.385.

In-service noise exposure is conceded as the Veteran's 
reports of acoustic trauma are consistent with the 
circumstances of his service, including combat.  38 U.S.C.A. 
§ 1154(b).

In order for the Veteran's bilateral hearing loss to be 
recognized as directly service connected, the condition must 
be linked to in-service noise exposure or to some other 
disease or injury in service.  The evidence in this regard 
consists of his testimony as to a continuity of 
symptomatology and the January 2008 private ENT opinion that 
his bilateral hearing loss "most probably" originated from 
his military noise exposure.

The Veteran is competent to report the in-service treatment 
and continuity of symptoms.  The January 2008 private ENT 
opinion can be read as placing the evidence in equipoise.  
Given the Board's heightened duties due to the missing 
service treatment records, the Board concludes that the 
evidence is in equipoise on the question of whether the 
Veteran's current bilateral hearing loss is related to 
service.

The evidence is at least in equipoise.  Entitlement to 
service connection for bilateral hearing loss is therefore 
granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


